UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-7842


WILLIAM DOUGLAS DAWSON,

                   Petitioner - Appellant,

             v.

WARDEN STAN BURTT,

                   Respondent – Appellee,

             and

HENRY MCMASTER, Attorney General for South Carolina,

                   Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Sol Blatt, Jr., Senior District
Judge. (4:06-cv-03205-SB)


Submitted:    November 24, 2008              Decided:   December 11, 2008


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Douglas Dawson, Appellant Pro Se. Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             William Douglas Dawson seeks to appeal the district

court’s    order    accepting        the     recommendation         of   the    magistrate

judge     and    denying      relief     on    his     28    U.S.C.      §    2254     (2000)

petition.       The order is not appealable unless a circuit justice

or   judge      issues   a    certificate         of   appealability.           28     U.S.C.

§ 2253(c)(1) (2000).            A certificate of appealability will not

issue     absent    “a       substantial       showing       of    the       denial    of    a

constitutional       right.”           28    U.S.C.      § 2253(c)(2)         (2000).        A

prisoner        satisfies       this        standard        by    demonstrating            that

reasonable       jurists      would     find      that      any    assessment         of    the

constitutional       claims     by     the    district       court    is     debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude Dawson has not

made the requisite showing.                 Accordingly, we deny a certificate

of appealability and dismiss the appeal.                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                 DISMISSED



                                              2